Citation Nr: 1032341	
Decision Date: 08/27/10    Archive Date: 09/01/10

DOCKET NO.  04-38 245A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the 
Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a disability manifested 
by partial complex seizures; and convulsion, unbalance, and 
epileptic seizures.

2.  Entitlement to service connection for a psychiatric 
disability, to include a nervous condition, posttraumatic stress 
disorder (PTSD), and schizophrenia.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Megan L. Engebretson


INTRODUCTION

The Veteran had active service from October 1990 to April 1991.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2002 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto 
Rico.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran seeks entitlement to service connection for 
convulsions and a psychiatric disability.  He contends that he 
has these conditions and that they were caused by his active 
service.

The Veteran has been diagnosed with several psychiatric 
conditions, including PTSD and major depressive disorder.  In 
Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Court held that 
"multiple medical diagnoses or diagnoses that differ from the 
claimed condition do not necessarily represent wholly separate 
claims," and that because a lay claimant is only competent to 
report symptoms and not diagnoses, VA must consider the claim for 
disabilities reasonably raised by the description of the 
claimant's symptoms. 

The Veteran was afforded a VA examination in June 2008.  The 
examiner diagnosed the Veteran with depressive disorder.  The 
examiner then stated that the Veteran's claimed neuropsychiatric 
condition was not caused by, or a result of an in-service event.  
However, this opinion does not encompass the Veteran's diagnosed 
depressive disorder, as it is an acquired psychiatric condition.  
As such, the claim must be remanded for an addendum to the June 
2008 examination report.

Additionally, the Veteran has not yet been afforded an 
examination to assess the onset and etiology of any seizure 
disability.  The Veteran's treatment records note that he has 
been treated for convulsions.  In-service examinations mention 
periods of unconsciousness and epileptic incidents.  As the 
Veteran has signs or symptoms of a disability, and because there 
is an indication it may be associated with service, he must be 
afforded an examination.  McLendon, 20 Vet. App. at 79.

Accordingly, the case is REMANDED to the AMC for the following 
action:

1.  To the extent possible, refer the 
Veteran's claims folder to the examiner who 
examined the Veteran in June 2008.  An 
additional VA examination is not required 
unless deemed necessary by the examiner, or 
if another examiner sees the Veteran.  The 
examiner should provide an addendum to the 
June 2008 examination report that provides an 
opinion as to whether it is as least as 
likely as not that the Veteran's diagnosed 
depressive disorder, or any other diagnosed 
psychiatric disorder, is related to (was 
incurred in or was aggravated by) his 
military service.  The claims folder should 
be reviewed and referred to. 

2.  The AMC is also requested to schedule the 
Veteran for an appropriate VA examination to 
determine the nature and etiology of any 
seizure disorder, if diagnosed.  The VA 
examiner should thoroughly review the 
Veteran's claims file in conjunction with 
this examination, as well as a complete copy 
of this REMAND.  The VA examiner should 
indicate in the examination report that this 
has been accomplished. 
 
The VA examiner should specifically state 
whether the Veteran currently suffers from a 
seizure disorder and explain the rational for 
this diagnosis.  If the VA examiner finds 
that the Veteran has a seizure disorder, he 
or she should then state whether it is at 
least as likely as not that the Veteran's 
disorder is related to, had its onset during, 
or was permanently aggravated by the 
Veteran's active duty service.   
 
3.  After completion of the foregoing and 
undertaking any further development deemed 
warranted by the record, the Veteran's 
service connection claim should be 
readjudicated based on the entirety of the 
evidence.  If the claim remains denied, the 
Veteran and his representative should be 
issued a supplemental statement of the case.  
An appropriate period of time should be 
allowed for response.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


